            Case 1:21-cv-02655-LGS-SN Document 93 Filed 06/23/21 Page 1 of 4
                                                                          Corey J. Seel // Shareholder

                                                                           Email CoreySeel@mehaffyweber.com
                                                                          www.mehaffyweber.com


                                                    June 23, 2021

    The Hon. Lorna Schofield and The Hon. Sarah Netburn
    U.S. District Court for the Southern District of New York
    40 Foley Square
    New York, NY 10007

    Re:Global Gaming Philippines, LLC v. Razon, Jr., et al., 21-cv-2655 (LGS)

    Dear Judge Schofield and Judge Netburn:

    This letter is written on behalf of Defendant Collingwood Investment Company Limited
    (“CICL”). 1 CICL has not yet made an appearance. Pursuant to Rule III(C)(2) of this Court’s
    Rules, CICL submits this letter in anticipation of its Rule 12(b) motion to dismiss the Amended
    Complaint of Plaintiff Global Gaming Philippines, LLC (“GGP”). CICL also submits this letter
    pursuant to this District’s Local Rule 37.2, as modified by Rule III(C)(3), to request a prehearing
    conference, on CICL’s anticipated discovery stay motion, pending determination of its motion to
    dismiss.

    “Good cause” exists to stay discovery as to CICL. Merits-based discovery should normally
    await disposition of pre-answer motions challenging the legal sufficiency of the complaint. See
    Renois v. WVMF Funding, LLC, 20CV09281, 2021 WL 1721818, at *1 (S.D.N.Y. Apr. 30,
    2021). Good cause exists to stay discovery against CICL. First, during the May 13, 2021 pre-
    trial conference, this Court addressed other Defendants’ requests for discovery stay. 2 Since
    CICL was not a Defendant, the Court did not address allegations or discovery as to CICL. 3
    Second, GGP’s allegations against CICL are meager and contain no facts supporting this
    Court’s exercise of personal jurisdiction. Allegations establish that personal jurisdiction over
    CICL does not exist.

    GGP’s allegations against CICL do not establish jurisdiction over CICL. GGP pleads
    against CICL the following (often conclusory) allegations: CICL is a limited liability company
    formed under the laws of the Cayman Islands whose sole director is Enrique K. Razon, Jr.
    (“Razon”) (Dkt. No. 85, 15, 16); CICL is “Razon’s personal holding company that serves as his
    offshore funding entity” (Id., 15); CICL wholly owns Defendants “Collingwood Oil & Gas, LLC
    and Asia Arrow Limited” (Id., 15); “Asia Arrow is a wholly-owned subsidiary of [CICL], which
    is owned and controlled by Razon” (Id., 15); CICL is “Razon’s offshore Cayman Islands holding
    company through which he also owns and has funded the Energy Entities” (Id., 145.a). “On

    1
      GGP sued CICL in its First Amended Complaint (“Amended Complaint”), filed on June 13, 2021. GGP identifies
    CICL as “Collingwood Cayman” throughout the Amended Complaint.
    2
      See this Court’s Order entered following the conference, at Dkt. No. 49, p. 2.
    3
      In the Joint Status letter filed with this Court on June 17, 2021 GGP stated, “Collingwood Cayman [CICL] has not
    yet appeared in this action, but Plaintiff is preparing discovery requests for Collingwood Cayman and expects
    discovery to proceed expeditiously with regard to that entity.” See Dkt. No. 91, pp. 2-3.
                                                            1

HOULITIGATION:1780734.1
            Case 1:21-cv-02655-LGS-SN Document 93 Filed 06/23/21 Page 2 of 4



    information and belief,” Razon paid the purchase price for acquisition by Razon and/or
    Collingwood      USA,      Inc.    (“CUSA”)       of    certain    investments       (and   certain
    compensation/commissions) 4 “through the account of [CICL] – Razon’s and Cayman Islands
    funding company – held at HSBC Hong Kong.” (Id., 165, 167-170, 173); “At all times, [CICL],
    … served as the parent company of Collingwood Holdings (and Asia Arrow) and paid the
    purchase prices for investments held in the names of CUSA and CBUSA” (id., 177); “On
    information and belief, [CICL’s] only operation was the funding and management of Razon’s
    assets held by Asia Arrow, Collingwood Holdings, CUSA, and CBUSA” (id.); “On information
    and belief, at all relevant times, all of Collingwood Cayman’s operations were overseen by
    Occena, from her offices at Solaire in the Philippines, at Razon’s direction (Id.); and “Razon and
    the Razon Agents established a private trust, the Collingwood Trust, to hold sole ownership of
    Collingwood Cayman for the sole benefit of Razon and his immediate family.” (Id.).
    Importantly, GGP’s definition of “Energy Entities” does not include CICL. 5

    “Upon a showing of good cause a district court has considerable discretion to stay discovery
    pursuant to Rule 26(c) ….” Integrated Sys. & Power, Inc. v. Honeywell Int’l, Inc., No. 09 CV
    5874, 2009 WL 2777076, at *1 (S.D.N.Y. Sept. 1, 2009). Three factors determine the
    appropriateness of a discovery stay: (i) strength of the motion to dismiss, (ii) “breadth of
    discovery sought and the burden on responding to it,” and (iii) risk of prejudice to the plaintiff if
    stay is granted. See id. Here, all three factors favor a stay of discovery as to CCL. First, the
    paltry allegations pled against CICL, analyzed under the law, support dismissal of all claims
    against CICL due to: (i) lack of personal jurisdiction; and (ii) failure to state a veil piercing
    claim. CICL’s anticipated motion to dismiss will seek dismissal on the additional grounds raised
    by prior counsel in letters dated April 21, 2021 and May 3, 2021 (See Dkt. Nos. 39 and 43,
    respectively). These arguments are incorporated here as if set forth fully, and they include: lack
    of subject matter jurisdiction; 6 failure to state a veil piercing claim; 7 and forum non conveniens.8
    Further, CICL may argue – and CICL reserves the right to argue – dismissal of claims based on
    improper service, once the validity of purported service upon CICL, attempted on June 15, 2021
    (see “Affidavit of Process Server" filed as Dkt. No. 88), has been fully analyzed. These
    dismissal bases render CICL’s motion to dismiss quite strong and likely to be granted. Second, a
    heavy burden will be placed upon CICL if it is required to respond to written discovery and
    defend depositions on the substance of claims likely to be dismissed. 9 Third, GGP will not be
    prejudiced by the proposed stay, being sought here a mere week after the Amended Complaint
    was filed. The stay will not result in any significant delay, and therefore, good cause exists for
    CICL’s requested stay of discovery.



    4
       Investments listed include: “a minority equity share in Mesa Appalachian” (165); “leasehold interests on
    substantial net mineral acreage in Texas’s Angelina and Nacogdoches counties” (167); “acreage rights in the so-
    called ‘DZI’ area of Mesa Appalachian’s territory” (168); “oil and gas assets in Waller County, Texas” (169); “oil
    and gas assets in Kentucky and West Virginia” (170); and “remaining interests in Mesa Appalachian” (173).
    5
      Plaintiff pleads, “Defendants Collingwood Holdings, CUSA [Collingwood USA, Inc.], CBUSA [Collingwood
    Brookshire USA, Inc.] and CAM [Collingwood Appalachian Minerals, LLC] are referred to collectively in this
    Complaint as the ‘Energy Entities’ and individually as an ‘Energy Entity’”. See Dkt. No. 85, p. 7, 20.
    6
      See argument in Dkt. No. 39, p. 2 and in Dkt. No. 43, p. 2, at fn. 9.
    7
      See CICL’s argument, below, and argument in Dkt. No. 39, p. 3 and in Dkt. No. 43, p. 2, at fn.10.
    8
      See argument in Dkt. No. 39, p. 2 and in Dkt. No. 43, pp. 2-3, at fn. 12.
    9
      See Integrated Sys., 2009 WL 2777076, at *1.
                                                            2

HOULITIGATION:1780734.1
             Case 1:21-cv-02655-LGS-SN Document 93 Filed 06/23/21 Page 3 of 4



    This Court lacks personal jurisdiction over CICL Moreover, any attempt by Plaintiff to
    enforce arbitration awards against non-resident Defendant CICL violates the law and the public
    policy of the state of New York, because Plaintiff’s allegations contain no facts establishing this
    Court’s personal jurisdiction over CICL. No facts are pled against CICL related to any alter ego
    theory of enforcement and no factual allegations support the exercise of general or special
    personal jurisdiction over CICL. CICL has no connection with New York or the arbitration
    awards. Further, this Court has neither general nor specific jurisdiction to recognize and enforce
    the arbitration awards against the Debtor Defendants 10 under an alter ego theory, which is fatal to
    enforcement against CICL. The only jurisdictional factual allegations pled by GGP as to CICL
    establish this Court’s lack of personal jurisdiction over CICL. 11 In sum, GGP pleads no conduct
    of CICL giving rise to the arbitration and no facts connecting conduct giving rise to the
    arbitration to New York.

    Plaintiff has failed to State a Veil Piercing Claim. While GGP asserts many false factual
    allegations related to the merits of its alter ego allegations, GGP does not assert any factual
    allegations against CICL that provide any basis for this Court to exercise personal jurisdiction
    over CICL under an alter ego theory. Plaintiff’s Amended Complaint defines “Energy Entities”
    – against whom GGP seeks to enforce the arbitral awards – as including the four other
    “Collingwood” Defendants, but the definition does not include CICL. 12 Plaintiff fails to allege
    against CICL any of necessary elements to establish alter ego jurisdiction or veil piercing
    recovery and is unlikely to succeed in establishing any, much less all three, of such elements. 13
    Finally, fatal to this claim is the failure to plead that Debtor Defendants are judgment proof. An
    adequate remedy at law exists, because GGP can proceed to enforce the arbitration awards
    directly against BRHI and SPI. The alter ego theory and veil piercing claim thus fail.

    Proposed Briefing Schedule for CICL. Finally, CICL respectfully requests the same time
    period within which to file its Rule 12(b) Motion as was granted to all other Defendants:
    according to the following schedule: July 15, 2021, CICL shall file its opening brief; August
    13, 2021, Plaintiff shall filed its opposition brief; and by September 3, 2021, Defendants shall
    file their reply brief. CICL requests an Order permitting it to file its own Rule 12(b) motion to
    dismiss under this same schedule. Plaintiff is opposed to this relief to the extent that CICL
    intends to seek dismissal based upon improper service. Presumably, Plaintiff desires separate
    motions and separate deadlines associated with a motion pursuant to Rule 12(b)(5) from other
    Rule 12 motions. CICL believes separating the Rule 12 motions by type and creating new
    deadlines is unnecessary and a July 15, 2021 deadline for all Rule 12 motions should be kept by
    the Court.




    10
       The Debtor Defendants are Bloomberry Resorts and Hotels, Inc. (BRHI) and Sureste Properties, Inc. (SRI) both
    organized and headquartered in the Philippines. See Dkt. No. 85, p. 5 13-14.
    11
       GGP acknowledges and alleges that CICL is a limited liability company formed under the laws of the Cayman
    Islands. See Dkt. No. 85, p. 6, 15.
    12
       See fn. 5.
    13
       Necessary veil piercing elements are that: “the owner has exercised such control that the corporation has become a
    mere instrumentality of the owner, which is the real actor; (2) such control has been used to commit a fraud or other
    wrong; and (3) the fraud or wrong results in an unjust loss or injury to plaintiff. See CBF Industria de Gusa S/A v.
    AMCI Holdings, Inc., 316 F. Supp. 3d 635, 646 (S.D.N.Y. 2018) (emphasis added).
                                                             3

HOULITIGATION:1780734.1
            Case 1:21-cv-02655-LGS-SN Document 93 Filed 06/23/21 Page 4 of 4



                                      Sincerely,

                                      /s/ Corey Seel

                                      Corey J. Seel
                                      For the Firm




                                            4

HOULITIGATION:1780734.1
